Pursuant to Ind.Appellate Rule 65(D),                            Jul 19 2013, 6:30 am
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                                     ATTORNEYS FOR APPELLEE:

TIMOTHY J. BURNS                                            GREGORY F. ZOELLER
Indianapolis, Indiana                                       Attorney General of Indiana

                                                            J.T. WHITEHEAD
                                                            Deputy Attorney General
                                                            Indianapolis, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

TERRENCE MORRIS,                                    )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 49A05-1301-CR-2
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                      APPEAL FROM THE MARION SUPERIOR COURT
                       The Honorable Valerie C. Horvath, Commissioner
                             Cause No. 49G17-1211-CM-75571


                                           July 19, 2013

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

BAILEY, Judge
                                              Case Summary

        Terrence Morris (“Morris”) appeals his conviction for Battery, as a Class B

misdemeanor.1 He presents the sole issue of whether there is sufficient evidence to support

his conviction. We affirm.

                                    Facts and Procedural History

        On November 2, 2011, at around 4:30 p.m., Morris ran into the parking lot of

Homeless Re-Entry Helpers, where a group of about forty people were gathered awaiting the

opening of the doors and meal service. Morris was agitated and screaming, and tried to

provoke volunteer Charles Williams (“Williams”) into a fight. When Williams declined to

fight, Morris turned and twice struck Stephani Dishoungh (“Dishoungh”) with a closed fist.

The blows left a red mark on Dishoungh’s face. Several of the assembled individuals “ended

up fighting.” (Tr. 27.)

        Morris was arrested and charged with Battery, as a Class A misdemeanor, and

Domestic Battery.2 The latter charge was dismissed and, at the conclusion of a bench trial,

Morris was convicted of Battery, as a Class B misdemeanor. He was sentenced to 180 days

imprisonment (with 110 days suspended to probation). He now appeals.

                                        Discussion and Decision

        Morris claims that the evidence is insufficient to support his conviction. More

specifically, he contends that his conviction should be reversed because the State presented

1
 Ind. Code § 35-42-2-1. This statute has since been re-codified. We refer to the statute in effect at the time of
Morris’s offense.
2
 I.C. § 35-42-2-1.3. This statute has since been re-codified. We refer to the statute in effect at the time of
Morris’s offense.

                                                       2
conflicting testimony from multiple witnesses who had been involved in a confusing melee.

       To convict Morris of Battery, as a Class B misdemeanor, the State was required to

establish that Morris knowingly or intentionally touched Dishoungh in a rude, insolent, or

angry manner. I.C. § 35-42-2-1. When reviewing a claim of insufficiency of the evidence,

we do not reweigh the evidence or judge the credibility of the witnesses, but will consider

only the probative evidence and reasonable inferences supporting the judgment. Drane v.

State, 867 N.E.2d 144, 146 (Ind. 2007). We will affirm the conviction unless no reasonable

fact-finder could find the elements of the crime proven beyond a reasonable doubt. Id.

       Williams testified that he saw Morris “punch” Dishoungh. (Tr. 5.) According to

Williams, Morris landed two blows with a closed fist. Candice Brooks also testified that she

witnessed Williams strike Dishoungh and that Dishoungh began to cry. At that juncture,

“everybody just basically jumped in a fight.” (Tr. 28.) Indianapolis Metropolitan Police

Officer Colin Anslow testified that, upon responding to the report of the incident at the

shelter, he observed redness on Dishoungh’s cheek. The State presented sufficient evidence

to establish beyond a reasonable doubt that Morris knowingly or intentionally touched

Dishoungh in a rude, insolent, or angry manner.

       Affirmed.

NAJAM, J., and BARNES, J., concur.




                                             3